Case 3:18-cv-00719-DPJ-FKB Document1 Filed 10/17/18 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
AT JACKSON

 

ORIGINAL CIVIL ACTION NO. 4. ($-cv— 119 ~ORI- ES

DANNY M. OWENS, and
DANIEL DAXON OWENS, PLAINTIFFS

Vs.

TWO UNKNOWN NAMED AGENTS
OF THE EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION DEFENDANTS

VERIFIED COMPLAINT

|. This is a civil action for the intentional denial of the Plaintiffs’
constitutional rights by federal agents.
JURISDICTION AND VENUE

2. Jurisdiction is vested in this Court under Title 28 U.S.C. § 1331.

3. Venue is proper pursuant to 28 USC § 1391 (b) (2).
PARTIES

4. Plaintiff Danny M. Owens (hereinafter “Mr. Owens’) is an individual
resident of Tennessee and may be served at 4563 Millbranch Rd, Memphis TN

38116.

Page lof6
Case 3:18-cv-00719-DPJ-FKB Document1 Filed 10/17/18 Page 2 of 6

5. Plaintiff Danie] Daxon Owens (hereinafter “Dax’”) is a resident of
Mississippi and may be served at 490 Eagle Court, Byram Mississippi, 39272;

6. Defendants, “Two Unknown Named Agents of the EEOC”, are two
female attorneys, agents, or employees of the Equal Employment Opportunity
Commission (hereinafter “EEOC”), an agency of the United States of America,
and they may be served at, and their identities and whereabouts can be obtained
from, their employer at the Equal Employment Opportunity Commission, 1130
224 Street South, Suite 200, Birmingham Alabama 35205. Plaintiff reserves by
this the right to separate these two defendants and bring claims appropriately, as

the discoverable facts may reveal necessary.

VERIFIED FACTS

7, On January 18, 2018, Dax was summoned to appear at a deposition in
EEOC v. Danny’s of Jackson, LLC, Civil Action No. 3:16-CV-0798 (S.D. Miss.
pend.) (hereinafter “Williams case’’) at the request of the EEOC.

8. Upon information and belief, notice of the taking of this deposition was °
not given to the opposing party in the Williams case.

9, On January 18, 2018, Dax appeared at the deposition location as required.

Page 2 of 6
Case 3:18-cv-00719-DPJ-FKB Document1 Filed 10/17/18 Page 3 of 6

10. During the encounter, two unknown named female agents/attorneys,
with threats, lies and promises of favorable treatment induced Dax to give a

statement falsely implicating his father in the Williams case.

11. More specifically, the agents told Dax that if he tried to leave, he would

be arrested.

12. The agents falsely represented to Dax that his father, Mr. Owens, was

blaming the misconduct alleged in the Williams case on Dax.

13. The agents advised Dax that he should admit that he told his father about
the charges of Ashley Williams in the Williams case (hereinafter “Williams
charges”). For that admission, the agents promised, Dax would not be deposed,

would not have to testify against his father at trial, and would not have to go to jail.

14. The issue of whether Mr. Owens had notice of the Williams charges was
contested in the Williams case, and it was an important element in establishing

liability.

15. As a result of the pressures described above, Dax gave a deliberately

misleading affidavit which imputed knowledge of the Williams case to Mr. Owens.

16. The Defendants’ conduct seriously interfered with the father-son

relationship of Dax and Mr. Owens. It aroused mutual enmity where there had

Page 3 of 6
Case 3:18-cv-00719-DPJ-FKB Document1 Filed 10/17/18 Page 4 of 6

before been love, affection and friendliness. For months the two did not speak at

all. This caused a deep and enduring hurt in the hearts and minds of both.

CLAIMS

17. Plaintiffs hereby incorporate all of the above.

18. On January 18, 2018, in Hinds County, Mississippi, Defendants, Two
Unknown Named Agents of the EEOC, acting under the color of federal law,
deprived Mr. Owens and Dax of their rights, guaranteed by the Constitution of the
United States of America, by using unlawful imprisonment, intimidation, threats,
and corrupt persuasion against Dax, with the intent to destroy the family
relationship between Dax and Mr. Owens in order to induce Dax to falsely
implicate Mr. Owens in the Williams case.

19. As a part of this, Defendants ensured the absence of opposing counsel by

failing to provide notice to all parties involved.

20. Defendants illegally detained Dax by threatening his immediate arrest if
he tried to leave. Defendants thereafter, while Dax was still illegally detained
under threat of arrest, intentionally interfered with the constitutionally protected
rights of Dax and Mr. Owens by deliberately threatening, lying, and offering
inducements to Dax for false and misleading evidence against his father. These

acts were done with the specific intent to destroy that family relationship as a

Page 4 of 6
Case 3:18-cv-00719-DPJ-FKB Document1 Filed 10/17/18 Page 5 of 6

necessary step in order to get the statements against Mr. Owens, thereby depriving
Dax and Mr. Owens of their fundamental rights guaranteed by the Constitution of
the United States of America, including, but not limited to, the First, Fourth, Fifth

and Ninth Amendments thereto.

21. Plaintiffs have suffered deep emotional hurt, loss of love and affection,
mistrust of one another, anxiety, apprehension, and otherwise extreme mental

anguish from the estrangement of their relationship by these unconstitutional acts.

RELIEF

22. Wherefore, Plaintiff prays this Court will:

A. Award Two Hundred and Fifty Thousand Dollars in compensatory

damages, or in an amount to be proven at trial;

C. Award punitive damages in an amount to be proven at trial;

D. Award reasonable attorney’s fees and all costs and expenses of this
action;

E. Grant a trial by jury on all issues so triable; and

F, Grant all other relief the Court deems necessary to correct the wrongs

done.

Page 5 of 6
Case 3:18-cv-00719-DPJ-FKB Document1 Filed 10/17/18 Page 6 of 6

Respectfully submitted,

ss Lb Le

 

Danny M. Owens Daniel Daxon Owens
4563 Millbranch Rd. 490 Eagle Court
Memphis TN 38116 Byram Mississippi, 39272

SWORN VERIFICATION UNDER 28 U.S.C 1746
I, Danny McGee Owens, hereby certify, under the penalties of perjury, that the

facts stated herein above are true and correct to the best of my knowledge and

belief, this sth day of October, 2018.

 

DANNY MCGEF OWENS

I], Daniel Daxon Owens, hereby certify, under the penalties of perjury, that the facts

stated herein above are true and correct to the best of my knowledge and belief,

/S/ ML -2—~ >

or

this_|7 tT day of October, 2018.

 

DANIEL DAXON OWENS

Page 6of 6
